I think that the motion of the defendants for a directed verdict should have been granted. It appears that the intestate was traveling in a truck, along a street in the Town of Fort Motte; the street was parallel with the railroad track and about 30 feet from it, practically north and south; there was a street crossing from west to east, about 170 yards south of the railroad station house; between the station house and the crossing there was a culvert 150 feet from the crossing; the street in which the intestate was driving turned sharply, at right angle, toward the crossing, the turn being about 30 feet therefrom; a train attached to an engine headed north, was backing south. The evidence shows that, after Stabler passed the culvert, 150 feet from the crossing, the train had passed the station house and could have been seen by Stabler if he had looked in that direction; after he had made the turn in the road and was approaching up grade to the crossing, 30 feet away, all that he had to do, in order to see the approaching train, was to turn his face toward the north. He did not do so, did not stop before attempting the crossing, continued up the grade, and was struck and killed by the backing train. *Page 202 
Passing by his statement after the accident to the attending physician that he knew of the approach of the train, but could not stop on account of the defective condition of his brakes, it is manifest that, conceding the negligence of the company in failing to give the signals for the crossing, the intestate was guilty of gross negligence barring recovery, within the principles announced by this Court in the CablePiano case, 94 S.C. 143, 77 S.E., 868, and in the Chisolmcase, 121 S.C. 394, 114 S.E., 500; according to the testimony of the witnesses presented on behalf of the plaintiff, the intestate did not exercise the slightest degree of care to prevent the collision, which all of them testify he could have prevented by simply turning his head.
But assuming that some other inference was possible, reasonably, from the evidence, it seems clear that there was error in refusing the ninth request of the defendants which is directed to be reported.
The request was entirely proper, not a charge upon the facts, bore directly upon the main issue in the case, and should have been allowed.
If the engineer could see the traveler stop or slow down, it follows that the traveler could see the train. It would be only natural under these circumstances, where there was nothing to show incapacity on the part of the traveler, for the engineer to assume that he saw the train and would not attempt to cross the track.
In Hale v. R. Co., 34 S.C. 292, 13 S.E., 537, 538, the Court said: "Even if he had been standing on the track, where he had no right to be, and where defendant did have a right to move its train, accustomed as he was to visit the depot and telegraph office, he must have known that the tracks were used for shifting trains daily, and the engineer in charge of the shifting-engine would naturally assume that he would get out of the way."
It might as well be said that this declaration of the Court, a matter of law, was a charge upon the facts. *Page 203 
In the case of Smalley v. R. Co., 57 S.C. 243, 254,35 S.E., 489, 493, which was a case of a person struck by a train upon a trestle, the Court said: "For, even if the engineer saw the deceased on the track, he being a grown man, apparently in possession of his physical and mental faculties, as he, in the absence of any testimony to the contrary, had a right to presume, he had the right to assume that he would get out of harm's way; and acting on that assumption would be no evidence of negligence. * * *"
The Court quotes from Mr. Freeman and Judge Elliott in support of its declaration. The quotation from Mr. Freeman contains this expression: "If the object seen is an intelligent human being, it seems to be generally agreed that the engineer has a right to presume that he will get out of harm's way before the engine reaches him, and that it is not negligence to act upon that presumption."
The quotation from Elliott contains this: "But neither the negligence nor willfulness can ordinarily be shown in this way, where an adult or person apparently able to take care of himself is upon a railroad track, because the railroad employees have a right to assume, in the absence of anything to the contrary, that he will get off the track, or take such other precautions as may be available to avoid injury to himself." This quotation appears in 3 Elliott on R.R. (3d Ed.), § 1791.
If the Court has the right to make such a statement as this in reference to one struck while upon the track, surely it may not be considered a charge upon the facts when made in reference to one in a safe place outside of the rails.
In Dix v. R. Co., 98 S.C. 492, 82 S.E., 798, it was held that the conductor of a train running backwards, in the absence of anything to indicate the contrary, was entitled to assume that the decedent, who was on the track in front of the train, was in the possession of all his senses, and would get out of the way. *Page 204 
In Cable Piano Co. v. R. Co., 94 S.C. 143,77 S.E., 868, 869, the Court said: "As there was nothing to indicate that the driver of the team was not in possession of his faculties, the engineer had a right to assume that he would exercise them, and not drive upon the track in front of the approaching train."
In Bauer v. R. Co., 156 Ky., 183, 160 S.W. 933, 934, it was held, quoting syllabus: "In an action for injuries to a pedestrian, struck by an engine on a railroad crossing, an instruction that those in charge of the engine were under no duty to check or stop it unless plaintiff's conduct when they saw or by ordinary care could have seen him, was such as to lead an ordinarily prudent person to believe that he did not know of the approach of the engine, and intended to go or remain on the track, but that it was their duty to make an effort to stop the engine when they saw or by ordinary care could have seen that fact, was proper."
"Under ordinary circumstances, however, unless it appears that he is an infant or infirm, or that for some reason he cannot get out of the way, they may assume that he will do so." 3 Elliott on R.R. (3d Ed.), § 1445, citing Washington G.R. Co. v. Gladmon, 15 Wall., 401, 21 L.Ed., 114;Louisville  N.R. Co. v. Lewis, 141 Ala., 466, 37 So., 587;Louisville  N.R. Co. v. Cronbach, 12 Ind. App. 666,41 N.E. 15; Pennsylvania R. Co. v. Meyers, 136 Ind. 242,36 N.E., 32; Daly v. R. Co., 105 Mich., 193, 63 N.W., 73;Bunyan v. R. Co., 127 Mo., 12, 29 S.W. 842.
In Louisville  N.R. Co. v. Lewis, 141 Ala., 466,37 So., 587, 588, the Court said: "Though they knew of the presence of the plaintiff on the track, they were not bound to use efforts to stop the train until it became reasonably apparent that plaintiff would not drive clear of the cars, for until that time they had a right to assume that he was possessed of the ordinary faculties of sight, and that, in the exercise of those faculties, he would leave the track before encountering danger." Citing Glass v. R. Co., 94 Ala., 581, *Page 205 10 So., 215; Burson v. R. Co., 116 Ala., 198, 22 So., 457; Ericksonv. R. Co., 41 Minn., 500, 43 N.W., 332, 5 L.R.A., 786.
At least the judgment should be reversed, and the case remanded for a new trial.